DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motorola Mobility et al. (Release of Nwu connection, 3GPP Draft, S2-173750, 20 May 2017, as provided by Applicant)

 	Referring to Claim 1, Motorola et al. disclose a deregistration method (page 4, 5.5.2, par 5, deregistration), comprising: determining, by a terminal device, that the terminal device enters a deregistration state of a first access network (page 4, 5.5.2, par 5, deregistration timer expires, access); and setting, by the terminal device, a status of the terminal device to deregistered from the first access network (page 4, 5.5.2, par 5, implicit deregistration - state).  
 	Referring to Claim 2 as applied to Claim 1 above, Motorola et al. disclose the method, wherein the determining, by a terminal device, that the terminal device enters a deregistration state of a first access network comprises: if the terminal device is in an idle mode for a time period longer than a predetermined duration, determining, by the terminal device, that the terminal device enters the deregistration state of the first access network (page 4, 5.5.2, par 5, CM-IDLE state, timer, deregistration); or if the terminal device receives second instruction information from a first core network element, determining, by the terminal device according to the second instruction information, that the terminal device enters the deregistration state of the first access network (Or, page 4, 5.5.2, par 5, AMF implicitly deregisters).  
 	Referring to Claim 3 as applied to Claim 1 above, Motorola et al. disclose the method, further comprising: receiving, by the terminal device, information about a third packet data unit (PDU) session from a second core network element, wherein the third 
 	Referring to Claim 4 as applied to Claim 1 above, Motorola et al. disclose the method, further comprising: sending, by the terminal device, information about a second PDU session to the 59second core network element on the second access network, wherein the second PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on the second access network and that is determined by the terminal device (page 4, 5.5.2, par 5, transfer PDU sessions).  
 	Referring to Claim 5 as applied to Claim 1 above, Motorola et al. disclose the method, further comprising: determining, by the terminal device, an access type of a PDU session that is set up by the terminal device on the first access network and accessible on the second access network as access from the second access network (page 4, 5.5.2, par 5, PDU sessions for non-3GPP/3GPP access).  
 	Referring to Claim 6, Motorola et al. disclose a terminal device, comprising: at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to enable the terminal device to perform the following operations (page 4, 5.5.2, par 5, UE): determining that the terminal device enters a deregistration state of a first access network (page 4, 5.5.2, par 5, deregistration timer expires, access); and setting a status of the terminal device to 
 	Referring to Claim 7 as applied to Claim 6 above, Motorola et al. disclose the terminal device, wherein the determining that the terminal device enters a deregistration state of a first access network comprises: if the terminal device is in an idle mode for a time period longer than a predetermined duration, determining that the terminal device enters the deregistration state of the first access network (page 4, 5.5.2, par 5, CM-IDLE state, timer, deregistration); or if the terminal device receives second instruction information from a first core network element, determining, according to the second instruction information, that the terminal device enters the deregistration state of the first access network (Or, page 4, 5.5.2, par 5, AMF implicitly deregisters).  
 	Referring to Claim 8 as applied to Claim 6 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: receiving information about a third packet data unit (PDU) session from a second 60core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on a second access network and that is determined by the second core network element (page 4, 5.5.2, pars 5-7, PDU sessions, resources released, non-3GPP/3GPP access); and determining, based on the information about the third PDU session, a PDU session accessible on the second access network (page 4, 5.5.2, pars 5-7, access connection).  
 	Referring to Claim 9 as applied to Claim 6 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: sending information about a second PDU session to the second core network element on the second access 
 	Referring to Claim 10 as applied to Claim 6 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: determining an access type of a PDU session that is set up by the terminal device on the first access network and accessible on the second access network as access from the second access network (page 4, 5.5.2, par 5, PDU sessions for non-3GPP/3GPP access).  
 	Referring to Claim 11, Motorola et al. disclose a terminal device, comprising: at least one processor coupled with a memory, wherein the at least one processor is configured to execute instructions stored in the memory, to enable the terminal device to perform the following operations (page 4, 5.5.2, par 5, UE): determining that the terminal device is in an idle mode for a time period longer than a predetermined duration (page 4, 5.5.2, par 5, deregistration timer expires); initiating setup of a packet data unit (PDU) session on a second access network, wherein the PDU session is a PDU session that is set up on a first access network and accessible on the second access network; (page 4, 5.5.2, par 5, transfer PDU sessions) and determining that the terminal device enters a deregistration state of the first access network (page 4, 5.5.2, par 5, implicit deregistration).  
 	Referring to Claim 12 as applied to Claim 11 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: determining the PDU session 
 	Referring to Claim 13 as applied to Claim 11 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: receiving information about a third PDU session from a second core network element, wherein the third PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on the second access network and that is determined by the second core network element (page 4, 5.5.2, pars 5-7, PDU sessions, non-3GPP/3GPP access); and the determining the PDU session that is set up on the first access network and accessible on the second access network comprises: determining, based on the information about the third PDU session, the PDU session that is set up by the terminal device on the first access network and accessible on the second access network  (page 4, 5.5.2, pars 5-7, access connection).  
 	Referring to Claim 14 as applied to Claim 13 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: sending information about a second PDU session to the second core network element on the second access network, wherein the second PDU session is a PDU session that is set up by the terminal device on the first access network and accessible on the second access network and that is determined by the terminal device, and the third PDU session is determined by the second core network element based on the information about the second PDU session  (page 4, 5.5.2, par 5, transfer PDU sessions).  
 	Referring to Claim 15 as applied to Claim 11 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: determining an access type of 
 	Referring to Claim 16 as applied to Claim 11 above, Motorola et al. disclose the terminal device, wherein the operations further comprise: setting a status of the terminal device to deregistered from the first access network (page 4, 5.5.2, par 5, implicit deregistration - state).
			 	 	 	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to deregistration:
U.S. Pat. Application Pub. No. 2013/0130736 to Kim et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642